The evidence submitted by CSC Holdings, Cablevision and CFG that they had not received any complaints regarding work performed in connection with the installation of a cable conduit *624in 1992 was uncontroverted. The inspection conducted by plaintiffs expert, approximately 14 years after the work was performed, did not constitute probative evidence of negligence by the movants, as his inferences as to the quality of the work performed by these defendants were speculative. Because plaintiff failed to raise a triable issue as to the liability of the movants, the motions for summary judgment should have been granted. Concur — Mazzarelli, J.P., Friedman, Catterson, Renwick and Freedman, JJ.